Exhibit 10.34

AMENDMENT TO CEC ENTERTAINMENT, INC.

FRANCHISE AGREEMENT

FOR THE STATE OF NORTH DAKOTA

The CEC Entertainment, Inc. Franchise Agreement between
                                         (“Franchisee” or “You”) and CEC
Entertainment, Inc. (“Franchisor”) dated                              (the
“Agreement”) shall be amended by the addition of the following language, which
shall be considered an integral part of the Agreement (the “Amendment”):

NORTH DAKOTA LAW MODIFICATIONS

1. The North Dakota Securities Commissioner requires that certain provisions
contained in franchise documents be amended to be consistent with North Dakota
law, including the North Dakota Franchise Investment Law, North Dakota Century
Code Annotated Chapter 51-19, Sections 51-19-01 through 51-19-17 (1993). To the
extent that the Agreement contains provisions that are inconsistent with the
following, such provisions are hereby amended:

 

  a. If Franchisee is required in the Agreement to execute a release of claims
or to acknowledge facts that would negate or remove from judicial review any
statement, misrepresentation or action that would violate the Law, or a rule or
order under the Law, such release shall exclude claims arising under the North
Dakota Franchise Investment Law, and such acknowledgments shall be void with
respect to claims under the Law.

 

  b. Covenants not to compete during the term of and upon termination or
expiration of the Agreement are enforceable only under certain conditions
according to North Dakota Law. If the Agreement contains a covenant not to
compete that is inconsistent with North Dakota Law, the covenant may be
unenforceable.

 

  c. The Commissioner has held that requiring franchisees to consent to the
jurisdiction of courts outside of North Dakota is unfair, unjust or inequitable
within the intent of Section 51-19-09 of the North Dakota Franchise Investment
Law.

 

  d. If the Agreement requires that a state’s law, other than the State of North
Dakota govern it, to the extent that such law conflicts with the North Dakota
Law, North Dakota Law shall control.

 

  e. If the Agreement requires mediation or arbitration to be conducted in a
forum other than the State of North Dakota, the requirement may be unenforceable
under the North Dakota Franchise Investment Law. Arbitration involving a
franchise purchased in the State of North Dakota must be held either in a
location mutually agreed upon prior to the arbitration or if the parties cannot
agree on a location, the location shall be determined by the arbitrator.

 

1



--------------------------------------------------------------------------------

  f. If the Agreement requires payment of a termination penalty, the requirement
may be unenforceable under the North Dakota Franchise Investment Law.

2. Each provision of this Amendment shall be effective only to the extent that
the jurisdictional requirements of the North Dakota Franchise Investment Law,
with respect to each such provision, are met independent of this Amendment. This
Amendment shall have no force or effect if such jurisdictional requirements are
not met.

3. As to any state law described in this Amendment that declares void or
unenforceable any provision contained in the Franchise Agreement, Franchisor
reserves the right to challenge the enforceability of the state law by, among
other things, bringing an appropriate legal action or by raising the claim in a
legal action or arbitration that you have initiated.

IN WITNESS WHEREOF, the parties hereto have fully executed, sealed and delivered
this Amendment to the Agreement on                             , 20    .

 

FRANCHISOR:       FRANCHISEE: CEC Entertainment, Inc.  

 

By:  

 

        By:  

 

Name:  

 

        Name:  

 

Title:  

 

        Title:  

 

Witness:         Witness:

 

       

 

 

2